Citation Nr: 1640562	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-21 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to August 27, 2010, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael Sullivan, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a June 2012 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 50 percent for PTSD, with an effective date of August 27, 2010.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal was previously remanded by the Board in June 2015. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).




FINDING OF FACT

For the entire rating period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in September 2010 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from October 2010 and April 2016, and the Veteran's statements.

The Veteran was afforded VA examinations in October 2010 and April 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 and April 2016 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The October 2010 and April 2016 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the October 2010 and April 2016 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.




Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent initial rating for PTSD, prior to August 27, 2010, and a 50 percent rating thereafter.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in December 2013; therefore, the claim is governed by DSM IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

An October 2009 VA treatment record indicated that the Veteran had problems sleeping.  His mood was neutral and affect was appropriate.  Attention, concentration, thought processes, and memory were normal.  He denied having suicidal ideation.  A GAF score of 59 was assigned.

A June 2010 VA treatment record indicated that the Veteran was having increasing symptoms of irritability and anger, sleep difficulty, nightmares and intrusive memories, depression, loss of interest in many activities, and isolation.  His affect was restricted.  He engaged in numbing and avoidance behaviors.  Other symptoms included hyperarousal and hypervigilance.   He described a lack of motivation and taking more and more time off the job because of a lack of motivation and irritability.  A GAF score of 50 was assigned.

A July 2010 VA treatment record indicated that the Veteran reported having daily flashbacks and nightmares once a week.  He also reported hypervigilance and having an increased startle response.  The treating physician noted that the Veteran's mood was neutral and his concentration was impaired.  He was fully oriented, thought processes were normal, and denied having suicidal ideation.  A GAF score of 55 was assigned.
An August 2010 Vet Center treatment summary indicated that the Veteran's PTSD symptoms interfered with his life on a daily basis.  The treatment provider reported that the Veteran did not enjoy activities as he had previously.  He had ongoing depression and anxiety that interfered with his ability to establish and maintain effective relationships.  He continued to have sleep impairment, intrusive memories, hypervigilance and hyperarousal.

The Veteran was afforded a VA examination in October 2010.  He reported working full time.  He did not report missing days of work due to his PTSD symptoms, but described frequent verbal conflict with his co-workers and supervisors.  He indicated that he was able to continue working only because his job was mostly isolated.  The Veteran also reported frequently arguing with his wife.  He had no hobbies.  He reported experiencing sleep impairment and nightmares.  He had frequent distressing memories.  He was often irritable, was chronically depressed or dysphoric, hypervigilant, and had little sense of his future.  He reported having extremely limited social contacts outside his family and a lack of interest in organized social activity.  He reported experiencing frequent road rage.  The VA examiner noted that his mood was neutral and affect was constricted but congruent.  He did not report suicidal ideation.  He denied hallucinations or delusions, and speech was clear.  He did not report panic attacks, obsessions, or phobias that interfered with normal functioning.   The VA examiner described his symptoms as moderate in severity. A GAF score of 52 was assigned.

The Veteran was afforded a Board videoconference hearing in March 2015.  The Veteran stated that he had stopped working in August 2014 due to symptoms of his PTSD.  He reported having suicidal thoughts.  He reported that he would hide from his neighbors so that he did not have to interact with them.  He indicated that he was very cautious about making sure his home was secured.  He reported having occasional problems explaining things to people at work and expressing his thoughts.  He reported experiencing chronic depression, a lack of interest in social activities, and panic attacks.  He stated that other people told him that he was easily irritated.  The Veteran also stated that he was able to maintain relationships with his brother and wife, but that he generally tried to avoid social situations.  He indicated that he did not handle stress well.

The Veteran was afforded a VA examination in April 2016.  The VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported maintaining social contact with his brother, niece, and neighbors, giving specific examples of going out to eat with his wife on a weekly basis and vacationing at least monthly at a family home.  He reported enjoying keeping busy, typically with solitary outdoor activities like gardening.  He reported being independent with his self-care and activities of daily living.  He indicated that despite arguments at times with co-workers, he sustained employment with the same company for over 30 years.  He indicated that he retired in the summer of 2014, once he reached age eligibility for social security benefits.  The Veteran indicated that he had nightmares, chronic sleep impairment, and depression.  The VA examiner noted that the Veteran's PTSD symptoms included depressed mood, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of motivation and mood.  There were no indications of delusions or hallucinations.  The Veteran reported having been less honest about the extent of his symptoms during past examinations.  He denied having suicidal thoughts.  The VA examiner noted that when asked about obsessional rituals, the Veteran referred to washing his hands several times daily and checking nightly that his house's windows and doors are locked.  The VA examiner opined that the handwashing was neither problematic nor qualified for a mental health diagnosis.  He stated that the noted checking of windows and doors was not an obsessional ritual, but rather examples of hypervigilant behavior.  He opined that the Veteran was employable and had the capacity to work, citing that he reported willfully retiring and presented with generally intact cognitive functioning  He assigned a GAF score of 70.

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity. 
VA treatment records and the October 2010 examination report indicated that he has had difficulty in establishing and maintaining effective work and social relationships.  A October 2009 VA treatment record indicated that the Veteran had problems sleeping.  A June 2010 VA treatment record indicated that the Veteran was having increased symptoms of irritability and anger, sleep difficulty, nightmares and intrusive memories, a flattened affect, disturbances of mood and motivation, numbing and avoidance behaviors.  A July 2010 VA treatment record indicated that he was having daily flashbacks and nightmares once a week.  His concentration was impaired and he was hypervigilant.  These symptoms support a 50 percent rating prior to August 27, 2010.  

The evidence indicates that the Veteran has been employed until August 2014.  The Board finds that the probative value of the April 2016 VA examiner's opinion that the Veteran is employable despite conflicts at work outweighs the value of the Veteran's conflicting statements in the March 2015 Board hearing and April 2016 VA examination.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for an initial rating of 50 percent, and no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated at any time during the period on appeal.  The evidence during the appeal period does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas. The evidence shows no symptoms of obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  Although the evidence indicates that the Veteran struggled with irritability, occasional suicidal thoughts, occasional difficulty communicating, some difficulty at work, and chronic depression, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  The Veteran has maintained, despite some difficulties, social relationships and maintained the same employer for over 30 years.  

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence shows no symptoms of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  The record does not at any point reflect both total occupational and social impairment. As discussed above, the Veteran has maintained steady employment throughout the period on appeal and maintained relationships with his wife and brother.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating of 100 percent for PTSD throughout the period on appeal.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher than 50 percent at any time during the period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R.    § 3.321(b)(1) (2015) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of anxiety, occupational and social impairment, constricted affect, nightmares, irritability, disturbances of motivation and mood, hypervigilance, and chronic sleep impairment.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  The evidence of record indicates the Veteran has had some issues with irritability and arguments at work and that he retired in August 2014.  The Veteran indicated in the March 2015 Board hearing that he retired due to his PTSD symptoms.  However, he told the April 2016 VA examiner that he was able to work until he was eligible for social security benefits based upon his age.  The probative value of these inconsistent statements is outweighed by the specific, reasoned conclusion of the psychologist who conducted the April 2016 VA examination.  Therefore, the Board finds that the Veteran was able to obtain and maintain substantially gainful employment throughout the period on appeal.


ORDER

A 50 percent rating, but no higher, for PTSD is granted for the entire period on appeal.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


